DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of copending Application No. 16/832,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 – 2 of the present application are anticipated by the claims 1 – 2 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 1, 11, 14 are objected to because of the following informalities:  only one period is allowed per claim. Change “a.” or the like to “(a) or the like in these claims.  Appropriate correction is required.
Allowable Subject Matter
Claims 1 – 2 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
Claims 3 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 – 13 are allowed.
Claims 14 – 20 are allowed
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, Keller (US 2015/0098126 A1) teaches in Fig. 5B and in Fig. 1 a specimen imaging system (100) for use in a fluorescence light sheet microscope to adjust a detection objective focal plane (25) for focused imaging of a tissue (200) in a plurality of different solutions:
a. a specimen chamber (1) 168 for accommodating the tissue (200); 
b. a first and second side window (2) positioned on either side of the specimen chamber (1) as shown in Fig. 5B, 
Dholakia (US 2014/0029325) A1 teaches a light sheet microscope including the waist of the light sheet and a chamber positioning mechanism in Fig. 2.
Dholakia (US 2020/0041778 A1) teaches a chamber with two windows.
However, the prior art of record fails to teach or reasonably suggest:

With respect to independent claim 11, because of the same allowable subject matter as in claim 1.
With respect to independent claim 14, the prior art of record fails to teach or reasonably suggest a method of light sheet fluorescence microscopy for imaging a tissue (200) by adjusting a detection objective focal plane (25) for clear imaging of the tissue (200) in a plurality of different solutions: a. providing a light sheet fluorescence microscope comprising a specimen imaging system (100), the system comprising: 
g. actuating the light sheet fluorescence microscope such that a sheet of light generated by an illumination objective (10) is propagated through a first and a second side window (2) and through an entirety of the tissue (200); h. repositioning, by a detection objective collar (7), the specimen chamber (1) to increase imaging range and match the refractive index of the solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884     
	
	5/24/2021